333 F.2d 837
Joseph A. THIEL, Appellant,v.The INDEPENDENT NAIL AND PACKING COMPANY, Inc., Appellee.
No. 17525.
United States Court of Appeals Eighth Circuit.
July 14, 1964.

Alfred W. Petchaft, St. Louis, Mo., made argument for appellant.
Thomas F. McWilliams, Chicago, Ill., made argument for appellee and filed brief with Roy A. Lieder and Joseph J. Gravely, St. Louis, Mo.
Before VOGEL, MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
The Independent Nail and Packing Company, Inc., appellee (plaintiff below), brought this declaratory judgment action against Joseph A. Thiel, appellant (defendant), asking for a declaration of invalidity of Thiel Patent No. 2,885,169 and a declaration that certain conduit holders made and sold by Independent did not infringe upon any claim of the Thiel Patent. Thiel answered, denying the allegations of the complaint and entered a counterclaim for damages by way of infringement. The District Court, The Honorable Roy W. Harper, Chief Judge, before whom the case was tried, found that Thiel's Patent No. 2,885,169 was invalid for lack of invention and was not infringed. The court's findings and conclusions are included in its Memorandum Opinion which is published as Independent Nail & Packing Co., Inc. v. Thiel, D.C.E.D.Mo.1963, 222 F. Supp. 1004. Therein Judge Harper ably demonstrates the correctness of his holding. On the basis of his opinion as published, and with which we fully concur, this case is affirmed.